UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1820


YONGQING LIN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 13, 2010           Decided:   February 16, 2010


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edward T. Giuliano, New York, New York, for Petitioner.   Tony
West, Assistant Attorney General, Mary Jane Candaux, Assistant
Director, Robbin K. Blaya, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Yongqing Lin, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of   Immigration    Appeals      dismissing      his     appeal     from     the

immigration     judge’s    denial     of   his     requests      for     asylum,

withholding   of   removal,     and   protection    under     the   Convention

Against Torture.

          Lin first challenges the determination that he failed

to establish his eligibility for asylum.            To obtain reversal of

a determination denying eligibility for relief, an alien “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”      INS    v.   Elias-Zacarias,     502    U.S.    478,    483-84

(1992).   We have reviewed the evidence of record and conclude

that Lin fails to show that the evidence compels a contrary

result.   We therefore find that substantial evidence supports

the denial of relief.

          Additionally, we uphold the denial of Lin’s request

for withholding of removal.           “Because the burden of proof for

withholding of removal is higher than for asylum--even though

the facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).”               Camara v. Ashcroft,

378 F.3d 361, 367 (4th Cir. 2004).          Because Lin failed to show

                                      2
that       he   is   eligible   for   asylum,   he   cannot   meet    the   higher

standard for withholding of removal.

                Accordingly, we deny the petition for review. ∗                 We

dispense        with    oral    argument   because    the     facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                PETITION DENIED




       ∗
       Lin failed to challenge the denial of his request for
protection under the Convention Against Torture.          He has
therefore   waived  appellate   review  of   this  claim.    See
Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004)
(finding that failure to raise a challenge in an opening brief
results in abandonment of that challenge); Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (same).



                                           3